DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 15, 21, and 24 are objected to because of the following informalities:  
Claim 15, line 4, it appears that “lease” should have been  --least--  ;
Claim 21, line 4, it appears that “lease” should have been  --least--  ; and 
Claim 24, line 3, it appears that  ---respect to--  should have been inserted after “with”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15-28  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hashimoto (US 2018/0201169).
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 
15. (New) A seat frame for a vehicle seat, comprising: 
side frames that are arranged on right and left sides of the seat frame (at 32 in Figure 2), 
wherein 
at lease a side frame of the side frames includes a reinforcement portion that extends in an upper-to-lower direction and a seat front-to-rear direction (as shown in the illustrated copy of a portion of Figure 2, below), and 
a portion of the reinforcement portion that has a greatest length in the seat front-to-rear direction is located below a center of the side frame in a height direction of the seat frame (as labeled in the illustrated copy of a portion of Figure 2, below).

    PNG
    media_image1.png
    360
    865
    media_image1.png
    Greyscale

16. (New) The seat frame according to claim 15, wherein 
the side frame comprises a wide portion that has a greatest width at a side portion of the side frame (as can be appreciated by the wide rear flange on the side frames 32). and 
the portion of the reinforcement portion that has the greatest length in the seat front-to-rear direction is provided at the wide portion of the side frame (where a rear vertically extending portion of the reinforcement portion is at the wide rear flange of elements 32).

17. (New) The seat frame according to claim 15, further comprising: 
an upper frame (31) that connects upper portions of the side frames arranged on the right and left sides with each other, 
wherein 
the side frame comprises a flat plate portion that has a flat plate shape and a coupling portion that is coupled to the upper portion (as shown in the illustrated copy of Figure 2, below), and 
a border line between the flat plate portion and the coupling portion makes an acute angle (as shown in the illustrated copy of Figure 2, below).

    PNG
    media_image2.png
    406
    874
    media_image2.png
    Greyscale


18. (New) The seat frame according to claim 17, wherein: 
the side frame includes a first aperture (formed by the generally U-shaped cross section of the coupling portions, as shown in the illustrated copy of Figure 2, above), 
the side frame and the upper frame are welded to each other at the first aperture (as shown in the illustrated copy of Figure 2, above), 
the border line includes a first line and a second line that makes the acute angle (as shown in the illustrated copy of Figure 2, above), and 
the first aperture is provided at a position that is sandwiched by the first line and the second line of the border line (as shown in the illustrated copy of Figure 2, above).

19. (New) The seat frame according to claim 17, wherein: 
the side frame includes a first aperture (formed by the generally U-shaped cross section of the coupling portions, as shown in the illustrated copy of Figure 2, above) and a second aperture (82c), 
the side frame and the upper frame are welded to each other at the first aperture (as shown in the illustrated copy of Figure 2, above), and 
the second aperture is provided underneath the first aperture in the side frame and is smaller than the first aperture (as shown in the illustrated copy of Figure 2, above).

20. (New) The seat frame according to claim 17, further comprising: 
a cross member (36, shown in Figure 2) that is bridged between both end portions of the upper frame, 
wherein a top portion of the border line is located below a lower end of the cross member (as shown in the illustrated copy of Figure 2, above).

21. (New) A seat frame for a vehicle seat, comprising: 
side frames that are arranged on right and left sides of the seat frame (at 32 in Figure 2), 
wherein 
at lease a side frame of the side frames includes a reinforcement portion that extends in an upper-to-lower direction and a seat front-to-rear direction (as shown in the illustrated copy of a portion of Figure 2, below), 

    PNG
    media_image1.png
    360
    865
    media_image1.png
    Greyscale

the reinforcement portion includes 
a second reinforcement portion (lower horizontally extending bent portion forming reinforcing portion 83) and a third reinforcement portion (upper horizontally extending bent portion forming reinforcing portion 83) that extend in the seat front-to-rear direction (as shown in Figure 2), and 
a first reinforcement portion that is arranged between the second reinforcement portion and the third reinforcement portion and that has a smaller width in the seat front- to-rear direction than the second reinforcement portion and the third reinforcement (the first reinforcement portion comprising a lengthwise vertically extending bent portion on a rear side of reinforcing portion 83 and forming the reinforcing portion 83, which first reinforcement portion extends between the second and third reinforcement portions and extends downwardly beyond the second reinforcement portion).

22. (New) The seat frame according to claim 21, wherein the side frame includes a first through-hole (82c) that is provided at a position sandwiched by the second reinforcement portion and the third reinforcement portion.

23. (New) The seat frame according to claim 21, wherein: 
the third reinforcement portion extends longer in the seat front-to-rear direction than the second reinforcement portion (as shown in Figure 2), 
the side frame comprises a wide portion that has a greatest width at a side portion of the side frame (as can be appreciated by the wide rear flange on the side frames 32), and 
the third reinforcement portion is provided at the wide portion of the side frame (where the upper horizontally extending bent portion forming reinforcing portion 83 bends into the rear vertically extending portion of the reinforcement portion at the wide rear flange of elements 32).

24. (New) The seat frame according to claim 21, further comprising: 
an upper frame (31) that connects upper portions of the side frames arranged on the right and left sides with each other, 
wherein
 the side frame comprises a flat plate portion that has a flat plate shape and a coupling portion that is coupled to the upper portion (as shown in the illustrated copy of Figure 2, below), and 
a border line between the flat plate portion and the coupling portion makes an acute angle (as shown in the illustrated copy of Figure 2, below).

    PNG
    media_image2.png
    406
    874
    media_image2.png
    Greyscale


25. (New) The seat frame according to claim 24, wherein: 
the side frame includes a second through-hole (formed by the generally U-shaped cross section of the coupling portions, as shown in the illustrated copy of Figure 2, above), 
the side frame and the upper frame are welded to each other at the second through-hole (as shown in the illustrated copy of Figure 2, above), 
the border line includes a first line and a second line that makes the acute angle (as shown in the illustrated copy of Figure 2, above), and 
the second through-hole is provided at a position that is sandwiched by the first line and the second line of the border line (as shown in the illustrated copy of Figure 2, above).

26. (New) The seat frame according to claim 24, wherein: 
the side frame includes a second through-hole (formed by the generally U-shaped cross section of the coupling portions, as shown in the illustrated copy of Figure 2, above) and a third through-hole (82c), 
the side frame and the upper frame are welded to each other at the second through-hole (as shown in the illustrated copy of Figure 2, above), and 
the third through-hole is provided underneath the second through-hole in the side frame and is smaller than the second through-hole (as shown in the illustrated copy of Figure 2, above).

27. (New) The seat frame according to claim 24, further comprising: 
a cross member (36, shown in Figure 2) that is bridged between both end portions of the upper frame, 
wherein a top portion of the border line is located below a lower end of the cross member (as shown in the illustrated copy of Figure 2, above).

28. (New) A method for manufacturing a seat frame of a vehicle seat, comprising: 
providing a side frame of the seat frame (at 32 in Figure 2); 
forming a reinforcement portion extending in an upper-to-lower direction and a seat front-to-rear direction (as shown in the illustrated copy of a portion of Figure 2, below) in the side frame so that a portion of the reinforcement portion having a greatest length in the seat front-to-rear direction is located below a center of the side frame in a height direction of the seat frame (as labeled in the illustrated copy of a portion of Figure 2, below); and 
arranging the side frame at a side of the seat frame (as shown in Figure 2).

    PNG
    media_image1.png
    360
    865
    media_image1.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833. The examiner can normally be reached Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. ALLRED
Primary Examiner
Art Unit 3636



/DAVID E ALLRED/Primary Examiner, Art Unit 3636